         Case 6:18-cr-00164-AA         Document 62        Filed 12/10/20   Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON


  UNITED STATES OF AMERICA,                           Case No. 6:18-cr-00164-AA

                                   Plaintiff,
                                                      ORDER TO REDUCE SENTENCE
                      v.

  SHERRY ANN HARPER,

                                 Defendant.

       The defendant, Sherry Harper, through her attorney, Thomas E. Price, and together with

the attorney for the government, Assistant United States Attorney Amy E. Potter, jointly moved

this Court pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) to reduce her sentence to time served and

amend the conditions of supervised release to include a period of community confinement.

       As amended by the First Step Act, the compassionate release statute allows courts to reduce

sentences for “extraordinary and compelling” reasons. Thirty days have elapsed since Ms. Harper

initiated a request for compassionate release consideration with the warden of FCI Dublin.

Accordingly, this motion is properly before this Court.

       Ms. Harper is a 48-year-old woman who suffers from: (1) obesity, (2) chronic neve pain;

(3) cervical fractures in 2015; and (4) tardive akathisia. Ms. Harper remains in custody at FCI

Page 1 ORDER TO REDUCE SENTENCE
          Case 6:18-cr-00164-AA           Document 62        Filed 12/10/20     Page 2 of 3




Dublin. Her projected release date is February 10, 2023 and, Ms. Harper has completed

approximately half of her five years sentence.

       Based on all of the relevant circumstances, the parties agree that this case presents

extraordinary and compelling reasons to reduce Ms. Harper’s sentence to time served.

Additionally, the parties agree that the requested sentence reduction would be consistent with the

sentencing factors under 18 U.S.C. § 3553(a) and the applicable policy statement in U.S.S.G. §

1B1.13.

       Ms. Harper has a release plan which includes residing at the NWRRC and transferring to

housing at the RRC in Lane County when bed space therein becomes available after her period of

quarantine.

       For all of the foregoing reasons, the Court finds that compassionate release should be

granted and ORDERS that Ms. Harper sentence be amended to one of time-served, effective 10

days from the entry of the amended judgment. Ms. Harper shall continue to be held in custody

until a bed becomes available at the NWRRC. Upon release from confinement, the Court

ORDERS that in addition to all previously ordered conditions contained in the original judgment

to the following extent:

       1. that the special conditions of supervision shall be modified to require that the defendant

              shall reside in a residential re-entry center for a period not to exceed 120 days.

       2. Upon her arrival at the residential re-entry center, the defendant shall quarantine for a

              14-day period unless the U.S Probation Office authorizes interruption of the quarantine

              for urgent reasons.




Page 2 ORDER TO REDUCE SENTENCE
       Case 6:18-cr-00164-AA       Document 62       Filed 12/10/20    Page 3 of 3




     3. Following completion of the residential re-entry center placement, the defendant shall

        remain on home confinement until February 10, 2023, or until further order of the

        Court.

        It is so ORDERED.

                10th day of December 2020.
     Dated this ____


                                           /s/Ann Aiken
                                          The Honorable, Ann L. Aiken
                                          United States District Court Judge




Page 3 ORDER TO REDUCE SENTENCE
